DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections
The abstract of the disclosure is objected to because of its undue length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 contains the trademark/trade name Bluetooth, Zigbee, Z-Wave and/or EnOcean.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain wireless communication and, accordingly, the identification/description is indefinite.
Claim 5 recites the limitation "the network operator's own devices, preferably electricity meters and/or distribution boxes" in lines 4-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the change in the charging process and/or the light impinging on a camera of the mobile telephone are taken into account in the delimitation of the fault in the distribution network (1) as additional information about the status of the distribution network (1) in the region of the receiver unit (9.1, 9.2, 9.3)" in lines 3-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the distribution networks” (examiner notes that until now, distribution network was singular) in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ambrosio (US 2010/0017214).
In claim 1, Ambrosio discloses a method for the local delimitation of faults (X) in an electrical distribution network (1) [Par. 34, outage intelligence services, Par. 66 fault isolation] with a receiver unit (9.1, 9.2, 9.3) [Fig. 4, 412, 410] comprising a position determination module and with a database (12) comprising position information regarding devices (4.1-4.11) [Par. 32, par. 34], connected to the distribution network (1) [Fig. 4, 420], which transmit radio signals identifiable by the receiver unit (9.1, 9.2, 9.3) [Par. 18, Fig. 3, Par. 28, “Radio”] and assignable to the respective device (4.1-4.11) [Par. 32 Lines 1-6], with the steps of:
a.    determining the active devices (4.1-4.11) located in the neighborhood of the receiver unit (9.1, 9.2, 9.3) using the identifiable radio signals transmitted by these devices (4.1-4.11)  and assignable to the respective device (4.1-4.11) [Par. 34];
b.    determining the position of the receiver unit (9.1,    9.2,    9.3) through the position determination module [Par. 34 “house on a particular street”]; 
c.    determining, from the database, devices (4.1-4.11) located in the neighborhood of the receiver unit (9.1, 9.2, 9.3) on the basis of the determined position of the receiver unit (9.1, 9.2, 9.3) [Par. 34 examiner notes the sensor network collects meter data from the houses on the street and knows which are on said street];
d.    determining the deactivated devices (4.1-4.11) in the neighborhood of the receiver unit (9.1, 9.2, 9.3) through comparison of the active devices (4.1-4.11) 
e. delimiting the fault in the distribution network by evaluating the position information of the active and deactivated devices (4.1-4.11) [Par. 34 “determine, based on readings from all sensors on the street, that the problem originated somewhere downstream of the fourth house”].
In claim 2, Ambrosio further discloses the method according to Claim 1, characterized in that the position information comprises particulars of the geographical position and/or the position in the network topology [Par. 34, “houses on a particular street”].
In claim 3, Ambrosio further discloses according to Claim 1 or 2, characterized in that the database (12) comprising position information contains information about the time-dependent activation and deactivation of at least some of the devices (4.6) [Par. 34 “last three houses on the street all show no power”] connected to the distribution network (1) and/or information about whether devices (4.2) connected to the distribution network (1) have an uninterruptible power supply (6) [Par. 35 “time of failure”].
In claim 4, Ambrosio further discloses the method according to one of the preceding claims [The examiner is considering in according to claim 1], characterized in that the database (12) contains position information for devices (8) not connected to the distribution network (1) which transmit radio signals that are identifiable by the receiver unit (9.1,    9.2,    9.3) and assignable to the respective device (8) [Par. 34].
In claim 5, Ambrosio further discloses the method according to one of the preceding claims [The examiner is considering in according to claim 1], characterized in 
In claim 6, Ambrosio further discloses the method according to one of the preceding claims [The examiner is considering in according to claim 1], characterized in that the receiver unit (9.1, 9.2, 9.3) is an electricity meter or a mobile terminal, preferably a smartphone or a tablet [par. 34 “meter”].
In claim 7, Ambrosio further discloses according to Claim 6, characterized in that the change in the charging process and/or the light impinging on a camera of the mobile telephone are taken into account in the delimitation of the fault in the distribution network (1) as additional information about the status of the distribution network (1) in the region of the receiver unit (9.1, 9.2, 9.3) [Examiner notes that since claim 6 claims meters in the alternative to mobile devices, it still meets the bounds of claim 7 because ambrosia discloses receiver unit (9.1, 9.2, 9.3) is an electricity meter].
In claim 8, Ambrosio further discloses the method according to one of the preceding claims [The examiner is considering in according to claim 1], characterized in that the database (12) is self-learning [Par. 61-62], and information relating to the connection to the distribution networks and/or an uninterruptible power supply (6) of individual devices (4.1-4.11) is preferably updated as required [Par. 32-34].
In claim 9, Ambrosio further discloses the method according to one of the preceding claims [The examiner is considering in according to claim 1], characterized in that the position determination module is designed for determining the position of the receiver unit (9.1, 9.2, 9.3) through satellite navigation signals, through an evaluation of 
In claim 10, Ambrosio further discloses the method according to one of the preceding claims [The examiner is considering in according to claim 1], characterized in that the radio signals identifiable by the receiver unit (9.1, 9.2, 9.3) and assignable to a device (4.1-4.11, 8) are WLAN, Bluetooth, Zigbee, Z-Wave and/or EnOcean signals [Par. 28 examiner considers the wireless communication between the network of sensors to be WLAN].
In claim 11 Ambrosio discloses Arrangement for the local delimitation of faults (X) in an electrical distribution network (1) [Par. 34, outage intelligence services, Par. 66 fault isolation] comprising a receiver unit (9.1, 9.2, 9.3) with a position determination module, a database (12) comprising position information about devices (4.1-4.11) [Par. 32, par. 34], connected to the distribution network (1) [Fig. 4, 420], which transmit radio signals identifiable by the receiver unit (9.1, 9.2, 9.3) [Par. 18, Fig. 3, Par. 28, “Radio”]  and assignable to the respective device (4.1-4.11) [Par. 32 Lines 1-6], and a computer (11) [Fig. 1, 102], characterized in that the computer (11) is designed to determine from the database (12), with reference to the position determined by the position determination module of the receiver unit (9.1, 9.2, 9.3), devices located in the neighborhood of the receiver unit (9.1, 9.2, 9.3) [Par. 34], and to check, with reference to the radio signals received by the receiver unit (9.1, 9.2, 9.3) [Par. 18], which of the devices determined in this way are active and which of the devices determined in this way are deactivated [Par. 21 and Par. 34].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/B.J.B/Examiner, Art Unit 2865                                                                                                                                                                                             

/LINA M CORDERO/Primary Examiner, Art Unit 2857